Case 1:18-cv-00916-LO-I\/|SN Document 11 Filed 10/03/18 Page 1 of 1 Page|D# 911

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

      

  
  

Alexandria Division
INTERNAL REVENUE SERVICE )
) cLERK u s
Appeuant, ) ALE'xANbgi/S\.T\'zigg:i\iiiium
)
v. ) CIVIL ACTION 1:180v9l6
)
JOYCE CONARD and TYRONE CONARD)
)
Appellees )
0 R D E R

On September 10, 2018 the Appellees herein, Joyce Conard and Tyrone Conard,
each filed a “Motion for Public Defender”, which the Court construes as a Motion for
Appointment of Counsel in this civil bankruptcy appeal.

The appointment of counsel in a civil case is within the discretion of the trial
Court. Berry v. Gutierrez, 587 F. Supp. 2d 717, 722 (E.D. Va. 2008), a]j”’d sub nom. Berry v.
Locke, 331 F. App’x 237 (4th Cir. 2009). But in a civil case, a court should appoint counsel only
in exceptional circumstances Id. The Court does not find that exceptional circumstances exist
in this case and therefore Appellees’ Motions for Appointment of Counsel (Dkt. 5 and Dkt. 7) are
DENIED.

It is so ORDERED.

ls/

.__4
/\
\.. 3

.
i’\
.. 1
r_-:
'.`_l.d

L<.

.....

Liii.;\;d S'»;ucs District Ju e

Alexandria Virginia
October 3, 2018

